UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	December 31, 2012 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Conservative Fund The fund's portfolio 12/31/12 (Unaudited) COMMON STOCKS (35.3%) (a) Shares Value Basic materials (2.2%) Agrium, Inc. (Canada) 201 $20,082 American Vanguard Corp. 1,078 33,493 Andersons, Inc. (The) 126 5,405 Archer Daniels-Midland Co. 682 18,680 Arkema (France) 2,649 278,527 Assa Abloy AB Class B (Sweden) 7,192 270,818 BASF SE (Germany) 6,610 621,283 Bemis Co., Inc. 4,500 150,570 BHP Billiton PLC (United Kingdom) 9,449 332,033 BHP Billiton, Ltd. (Australia) 15,576 608,291 Black Earth Farming, Ltd. SDR (Jersey) (NON) 2,463 3,353 Buckeye Technologies, Inc. 1,851 53,142 Cambrex Corp. (NON) 5,904 67,188 Carpenter Technology Corp. 1,431 73,883 CF Industries Holdings, Inc. 2,336 474,582 Chicago Bridge & Iron Co., NV 5,300 245,655 Cliffs Natural Resources, Inc. 2,819 108,701 Cresud S.A.C.I.F. y A. ADR (Argentina) (NON) 503 4,185 Cytec Industries, Inc. 2,100 144,543 Domtar Corp. (Canada) 1,600 133,632 Eagle Materials, Inc. 1,276 74,646 Eastman Chemical Co. 5,400 367,470 Evraz PLC (United Kingdom) 92,997 410,475 Fortune Brands Home & Security, Inc. (NON) 8,000 233,760 Georgia Gulf Corp. 606 25,016 Golden Agri-Resources, Ltd. (Singapore) 25,000 13,458 GrainCorp, Ltd. (Australia) 1,402 18,069 Horsehead Holding Corp. (NON) 3,746 38,247 Huntsman Corp. 8,200 130,380 Incitec Pivot, Ltd. (Australia) 4,025 13,678 Innophos Holdings, Inc. 1,791 83,282 Innospec, Inc. 1,699 58,599 Intrepid Potash, Inc. 320 6,813 K&S AG (Germany) 1,130 52,244 KapStone Paper and Packaging Corp. 2,238 49,661 Koninklijke DSM NV (Netherlands) 5,097 307,014 Koppers Holdings, Inc. 1,265 48,260 Kraton Performance Polymers, Inc. (NON) 946 22,732 Kronos Worldwide, Inc. (S) 3,048 59,436 KWS Saat AG (Germany) 26 8,358 L.B. Foster Co. Class A 695 30,191 Landec Corp. (NON) 3,184 30,216 Linde AG (Germany) 1,883 328,375 LSB Industries, Inc. (NON) 5,050 178,871 LyondellBasell Industries NV Class A 11,143 636,154 Minerals Technologies, Inc. 705 28,144 Monsanto Co. 14,921 1,412,273 Mosaic Co. (The) 235 13,308 Nitto Denko Corp. (Japan) 6,900 339,484 NN, Inc. (NON) 4,771 43,702 Nufarm, Ltd. (Australia) 2,007 12,184 OM Group, Inc. (NON) 1,620 35,964 Packaging Corp. of America 4,100 157,727 PolyOne Corp. 4,887 99,793 Potash Corp. of Saskatchewan, Inc. (Canada) 687 27,954 PPG Industries, Inc. 4,800 649,680 PT Astra Agro Lestari Tbk (Indonesia) 3,000 6,154 Rio Tinto PLC (United Kingdom) 9,135 532,319 Rio Tinto, Ltd. (Australia) 4,841 336,953 Sealed Air Corp. 6,219 108,895 Sherwin-Williams Co. (The) 2,900 446,078 SLC Agricola SA (Brazil) 508 4,925 Sociedad Quimica y Minera de Chile SA ADR (Chile) 463 26,687 Syngenta AG (Switzerland) 891 359,414 Trex Co., Inc. (NON) 1,890 70,365 Tronox, Ltd. Class A 1,594 29,091 Valspar Corp. 3,700 230,880 Vilmorin & Cie (France) 59 7,297 voestalpine AG (Austria) 8,410 309,249 W.R. Grace & Co. (NON) 4,511 303,275 Yara International ASA (Norway) 389 19,309 Capital goods (2.3%) ABB, Ltd. (Switzerland) 15,628 324,498 Aecom Technology Corp. (NON) 6,400 152,320 AGCO Corp. (NON) 613 30,111 Alliant Techsystems, Inc. 932 57,747 Altra Holdings, Inc. 3,612 79,645 American Axle & Manufacturing Holdings, Inc. (NON) 2,414 27,037 Applied Industrial Technologies, Inc. 1,937 81,373 Avery Dennison Corp. 5,600 195,552 AZZ, Inc. 1,156 44,425 Ball Corp. 6,100 272,975 Boeing Co. (The) 23,900 1,801,104 Chart Industries, Inc. (NON) 1,607 107,139 Chase Corp. 1,916 35,638 CNH Global NV 422 17,002 Cummins, Inc. 7,500 812,625 Deere & Co. 329 28,432 Delphi Automotive PLC (United Kingdom) (NON) 14,400 550,800 DXP Enterprises, Inc. (NON) 947 46,469 European Aeronautic Defense and Space Co. NV (France) 11,360 445,236 Franklin Electric Co., Inc. 1,297 80,634 FreightCar America, Inc. 1,987 44,549 Fuji Electric Co., Ltd. (Japan) 85,000 209,691 Gardner Denver, Inc. 2,800 191,800 Generac Holdings, Inc. 2,117 72,634 General Dynamics Corp. 12,100 838,167 Global Power Equipment Group, Inc. 1,215 20,837 Great Lakes Dredge & Dock Corp. 13,699 122,332 Greenbrier Companies, Inc. (NON) 4,406 71,245 Hyster-Yale Materials Holdings, Inc. 355 17,324 Hyster-Yale Materials Holdings, Inc. Class B (F) 341 16,641 IHI Corp. (Japan) 46,000 118,238 Ingersoll-Rand PLC 12,200 585,112 Invensys PLC (United Kingdom) 40,112 217,930 JGC Corp. (Japan) 9,000 280,370 KBR, Inc. 7,800 233,376 Leggett & Platt, Inc. 8,100 220,482 Lindsay Corp. 217 17,386 Lockheed Martin Corp. 9,703 895,490 McDermott International, Inc. (NON) 18,208 200,652 NACCO Industries, Inc. Class A 355 21,545 Northrop Grumman Corp. 10,000 675,800 Raytheon Co. 12,931 744,308 Schindler Holding AG (Switzerland) 1,618 233,706 Singapore Technologies Engineering, Ltd. (Singapore) 28,000 88,384 Smith & Wesson Holding Corp. (NON) (S) 3,224 27,211 Standard Motor Products, Inc. 3,506 77,903 Standex International Corp. 985 50,521 Staples, Inc. 32,400 369,360 Sturm Ruger & Co., Inc. (S) 780 35,412 Terex Corp. (NON) 6,300 177,093 Tetra Tech, Inc. (NON) 1,378 36,448 TriMas Corp. (NON) 4,012 112,176 Valmont Industries, Inc. 694 94,766 Vinci SA (France) 6,637 315,871 WABCO Holdings, Inc. (NON) 3,500 228,165 Communication services (1.7%) Allot Communications, Ltd. (Israel) (NON) 1,215 21,651 Aruba Networks, Inc. (NON) 1,922 39,882 AT&T, Inc. 24,591 828,963 British Sky Broadcasting Group PLC (United Kingdom) 17,156 214,311 BroadSoft, Inc. (NON) 768 27,901 BT Group PLC (United Kingdom) 62,090 234,048 CalAmp Corp. (NON) 3,443 28,646 Cincinnati Bell, Inc. (NON) 6,846 37,516 Comcast Corp. Class A 61,300 2,291,394 Comtech Telecommunications Corp. 922 23,400 Deutsche Telekom AG (Germany) 14,119 160,409 DISH Network Corp. Class A 9,900 360,360 EchoStar Corp. Class A (NON) 8,403 287,551 France Telecom SA (France) 17,976 201,306 HSN, Inc. 1,416 77,993 IAC/InterActiveCorp. 10,300 487,190 InterDigital, Inc. 470 19,317 InterXion Holding NV (Netherlands) (NON) 1,696 40,297 Loral Space & Communications, Inc. 948 51,818 MetroPCS Communications, Inc. (NON) 19,900 197,806 NeuStar, Inc. Class A (NON) 1,978 82,938 NTELOS Holdings Corp. 1,215 15,929 NTT DoCoMo, Inc. (Japan) 157 225,475 ShoreTel, Inc. (NON) 7,824 33,174 Tele2 AB Class B (Sweden) 8,348 151,402 Telefonica SA (Spain) 16,055 218,007 Telenor ASA (Norway) 10,455 212,411 Telstra Corp., Ltd. (Australia) 64,870 295,516 tw telecom, inc. (NON) 9,200 234,324 USA Mobility, Inc. 2,730 31,886 Verizon Communications, Inc. 58,332 2,524,026 Vodafone Group PLC (United Kingdom) 87,221 219,349 Conglomerates (0.6%) AMETEK, Inc. 10,750 403,878 Danaher Corp. 20,600 1,151,540 General Electric Co. 50,815 1,066,607 Marubeni Corp. (Japan) 11,000 78,827 Siemens AG (Germany) 2,400 260,855 Tyco International, Ltd. 19,500 570,375 Consumer cyclicals (4.3%) ADT Corp. (The) 10,250 476,523 Advance Auto Parts, Inc. 3,900 282,165 Aeon Co., Ltd. (Japan) 13,800 157,742 American Eagle Outfitters, Inc. 11,000 225,610 Babcock International Group PLC (United Kingdom) 13,089 203,125 Beazer Homes USA, Inc. (NON) 7,628 128,837 Bed Bath & Beyond, Inc. (NON) 9,600 536,736 Belo Corp. Class A 16,590 127,245 Big Lots, Inc. (NON) 7,145 203,347 Brunswick Corp. 766 22,283 Buckle, Inc. (The) 830 37,051 Bunzl PLC (United Kingdom) 11,881 193,990 Bureau Veritas SA (France) 1,900 211,247 Cabela's, Inc. (NON) 1,533 64,003 Carmike Cinemas, Inc. (NON) 2,591 38,865 Cash America International, Inc. 490 19,438 Chico's FAS, Inc. 10,600 195,676 Christian Dior SA (France) 1,956 338,164 Cie Financiere Richemont SA (Switzerland) 3,653 292,107 Cie Generale des Etablissements Michelin (France) 3,047 288,865 Coach, Inc. 11,582 642,917 Compass Group PLC (United Kingdom) 11,751 138,976 Conn's, Inc. (NON) 2,075 63,661 Cooper Tire & Rubber Co. 6,384 161,898 Corporate Executive Board Co. (The) 591 28,049 Crocs, Inc. (NON) 1,455 20,937 Daihatsu Motor Co., Ltd. (Japan) 10,000 197,796 Deckers Outdoor Corp. (NON) 545 21,947 Deluxe Corp. 3,248 104,716 Demand Media, Inc. (NON) 1,729 16,062 Destination Maternity Corp. 3,957 85,313 Dillards, Inc. Class A 1,900 159,163 DreamWorks Animation SKG, Inc. Class A (NON) 1,416 23,463 Elders, Ltd. (Australia) (NON) 12,016 1,461 Expedia, Inc. 4,700 288,815 Experian Group, Ltd. (United Kingdom) 12,293 198,621 Fiat Industrial SpA (Italy) 18,473 202,547 Finish Line, Inc. (The) Class A 2,910 55,086 Foot Locker, Inc. 8,100 260,172 Francesca's Holdings Corp. (NON) (S) 1,363 35,383 Fuji Heavy Industries, Ltd. (Japan) 18,000 226,643 G&K Services, Inc. Class A 1,104 37,702 GameStop Corp. Class A 3,806 95,493 Gannett Co., Inc. 13,700 246,737 Gap, Inc. (The) 13,600 422,144 Genesco, Inc. (NON) 401 22,055 Global Cash Access Holdings, Inc. (NON) 4,630 36,299 Green Dot Corp. Class A (NON) 2,917 35,587 HMS Holdings Corp. (NON) 1,263 32,737 Home Depot, Inc. (The) 35,808 2,214,725 Indofood Agri Resources, Ltd. (Singapore) 4,000 4,408 Isuzu Motors, Ltd. (Japan) 75,000 446,764 Jarden Corp. 4,500 232,650 KAR Auction Services, Inc. 2,873 58,150 La-Z-Boy, Inc. 6,322 89,456 LeapFrog Enterprises, Inc. (NON) 5,582 48,173 Lear Corp. 5,700 266,988 Lowe's Cos., Inc. 39,079 1,388,086 Lumber Liquidators Holdings, Inc. (NON) 423 22,347 Macy's, Inc. 16,600 647,732 MAXIMUS, Inc. 414 26,173 McGraw-Hill Cos., Inc. (The) 11,300 617,771 MGM China Holdings, Ltd. (Hong Kong) 110,800 203,634 Millennial Media, Inc. (NON) 1,311 16,427 Mitsubishi Motors Corp. (Japan) (NON) 168,000 173,658 Namco Bandai Holdings, Inc. (Japan) 11,100 143,956 Next PLC (United Kingdom) 7,865 485,434 Nu Skin Enterprises, Inc. Class A 1,427 52,870 O'Reilly Automotive, Inc. (NON) 5,300 473,926 OPAP SA (Greece) 10,296 73,752 PetSmart, Inc. 5,200 355,368 Pier 1 Imports, Inc. 1,161 23,220 Priceline.com, Inc. (NON) 1,742 1,082,130 PulteGroup, Inc. (NON) 18,200 330,512 Randstad Holding NV (Netherlands) 1,522 56,183 Rent-A-Center, Inc. 650 22,334 Ryland Group, Inc. (The) 1,677 61,211 Scania AB Class B (Sweden) 10,239 212,952 Scholastic Corp. 939 27,757 Select Comfort Corp. (NON) 1,363 35,670 Sinclair Broadcast Group, Inc. Class A 6,797 85,778 Six Flags Entertainment Corp. 803 49,144 SJM Holdings, Ltd. (Hong Kong) 101,000 237,679 Sonic Automotive, Inc. Class A 10,111 211,219 Standard Parking Corp. (NON) 3,375 74,216 Suzuki Motor Corp. (Japan) 16,200 423,496 Swire Pacific, Ltd. Class A (Hong Kong) 30,500 379,021 Tempur-Pedic International, Inc. (NON) 1,747 55,013 TJX Cos., Inc. (The) 25,600 1,086,720 Total Systems Services, Inc. 21,000 449,820 Town Sports International Holdings, Inc. 4,073 43,377 Trump Entertainment Resorts, Inc. (NON) 115 460 URS Corp. 4,200 164,892 ValueClick, Inc. (NON) 2,751 53,397 Vertis Holdings, Inc. (NON) (F) 278 3 Volkswagen AG (Preference) (Germany) 1,889 429,759 VOXX International Corp. (NON) 6,522 43,893 Wal-Mart Stores, Inc. 33,547 2,288,912 Wyndham Worldwide Corp. 7,000 372,470 Wynn Resorts, Ltd. 3,700 416,213 Consumer staples (3.1%) AFC Enterprises (NON) 6,808 177,893 Ajinomoto Co., Inc. (Japan) 15,000 198,467 Anheuser-Busch InBev NV (Belgium) 3,177 277,634 Apollo Group, Inc. Class A (NON) 2,095 43,827 Associated British Foods PLC (United Kingdom) 9,465 240,922 Avis Budget Group, Inc. (NON) 7,745 153,506 Barrett Business Services, Inc. 1,002 38,166 Beacon Roofing Supply, Inc. (NON) 2,143 71,319 BRF - Brasil Foods SA ADR (Brazil) 695 14,671 Brinker International, Inc. 2,863 88,724 British American Tobacco (BAT) PLC (United Kingdom) 5,514 279,395 Bunge, Ltd. 264 19,190 Calbee, Inc. (Japan) 2,900 204,128 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 22,000 1,419 Cheesecake Factory, Inc. (The) 548 17,931 Chiquita Brands International, Inc. (NON) 191 1,576 Coca-Cola Co. (The) 9,400 340,750 Constellation Brands, Inc. Class A (NON) 6,100 215,879 Core-Mark Holding Co., Inc. 1,013 47,966 CVS Caremark Corp. 28,500 1,377,975 DeNA Co., Ltd. (Japan) 3,800 124,947 Diageo PLC (United Kingdom) 7,116 207,165 Distribuidora Internacional de Alimentacion SA (Spain) 25,389 163,140 Domino's Pizza, Inc. 547 23,822 General Mills, Inc. 16,900 682,929 Geo Group, Inc. (The) 2,218 62,548 Glanbia PLC (Ireland) 749 8,378 Heineken Holding NV (Netherlands) 4,677 256,191 Ingredion, Inc. 282 18,169 IOI Corp. Bhd (Malaysia) 7,000 11,673 Itron, Inc. (NON) 1,541 68,652 Japan Tobacco, Inc. (Japan) 7,600 214,257 JM Smucker Co. (The) 3,700 319,088 Kao Corp. (Japan) 9,800 255,333 Koninklijke Ahold NV (Netherlands) 15,760 209,335 Kraft Foods Group, Inc. (NON) 15,300 695,691 Kuala Lumpur Kepong Bhd (Malaysia) 1,700 13,374 Liberty Interactive Corp. Class A (NON) 24,900 490,032 Lorillard, Inc. 3,800 443,346 Maple Leaf Foods, Inc. (Canada) 531 6,390 Molson Coors Brewing Co. Class B 5,000 213,950 Nestle SA (Switzerland) 12,697 827,516 Olam International, Ltd. (Rights) (Singapore) (NON) 939 303 Olam International, Ltd. (Singapore) 3,000 3,848 On Assignment, Inc. (NON) 1,855 37,619 OpenTable, Inc. (NON) 500 24,400 Papa John's International, Inc. (NON) 717 39,392 Philip Morris International, Inc. 31,295 2,617,514 Prestige Brands Holdings, Inc. (NON) 2,600 52,078 Procter & Gamble Co. (The) 44,917 3,049,415 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 24,500 5,943 Robert Half International, Inc. 7,400 235,468 Ruby Tuesday, Inc. (NON) 5,090 40,007 SABMiller PLC (United Kingdom) 3,621 170,434 Smithfield Foods, Inc. (NON) 336 7,248 Spartan Stores, Inc. 1,911 29,353 Suedzucker AG (Germany) 6,229 254,882 Tate & Lyle PLC (United Kingdom) 956 11,855 Tesco PLC (United Kingdom) 13,358 73,380 Toyota Tsusho Corp. (Japan) 16,300 402,448 TrueBlue, Inc. (NON) 537 8,458 Tyson Foods, Inc. Class A 513 9,952 Unilever PLC (United Kingdom) 4,950 187,891 United Natural Foods, Inc. (NON) 1,028 55,091 USANA Health Sciences, Inc. (NON) 494 16,267 Walgreen Co. 21,641 800,933 Wilmar International, Ltd. (Singapore) 4,000 11,055 Woolworths, Ltd. (Australia) 11,307 345,588 Energy (3.3%) Alpha Natural Resources, Inc. (NON) 11,900 115,906 BP PLC (United Kingdom) 75,546 523,440 Cabot Oil & Gas Corp. 7,600 378,024 Caltex Australia, Ltd. (Australia) 15,171 305,756 Chevron Corp. 8,732 944,278 ConocoPhillips 32,369 1,877,078 CVR Energy, Inc. (Escrow) 2,729 — Deepocean Group (Shell) (acquired 6/9/11, cost $83,651) (Norway) (RES) 5,759 86,385 Delek US Holdings, Inc. 2,945 74,567 ENI SpA (Italy) 19,427 479,255 EPL Oil & Gas, Inc. (NON) 3,253 73,355 Exxon Mobil Corp. 31,778 2,750,386 Helix Energy Solutions Group, Inc. (NON) 6,253 129,062 Helmerich & Payne, Inc. 4,200 235,242 HollyFrontier Corp. 7,700 358,435 Key Energy Services, Inc. (NON) 6,286 43,688 Kodiak Oil & Gas Corp. (NON) 4,970 43,985 Marathon Petroleum Corp. 10,950 689,850 Occidental Petroleum Corp. 21,445 1,642,901 Oceaneering International, Inc. 4,600 247,434 Oil States International, Inc. (NON) 2,600 186,004 ONEOK, Inc. 8,900 380,475 Peabody Energy Corp. 11,000 292,710 Petrofac, Ltd. (United Kingdom) 19,114 517,852 Phillips 66 18,284 970,880 Repsol SA (Spain) (NON) 7,232 4,410 Repsol YPF SA (Spain) 7,232 148,521 Rosetta Resources, Inc. (NON) 729 33,067 Royal Dutch Shell PLC Class A (United Kingdom) 15,016 530,583 Royal Dutch Shell PLC Class B (United Kingdom) 14,287 505,650 Schlumberger, Ltd. 31,000 2,147,990 Statoil ASA (Norway) 7,988 200,452 Stone Energy Corp. (NON) 2,208 45,308 Swift Energy Co. (NON) 2,820 43,400 Tesoro Corp. 8,956 394,512 Total SA (France) 8,333 431,296 Unit Corp. (NON) 1,054 47,483 Vaalco Energy, Inc. (NON) 11,343 98,117 Valero Energy Corp. 18,300 624,396 W&T Offshore, Inc. 2,026 32,477 Western Refining, Inc. 3,211 90,518 Financials (6.2%) 3i Group PLC (United Kingdom) 28,436 99,406 AG Mortgage Investment Trust, Inc. (R) 1,150 27,002 Ageas (Belgium) 7,954 237,313 Agree Realty Corp. (R) 2,067 55,375 AIA Group, Ltd. (Hong Kong) 61,600 245,503 Alleghany Corp. (NON) 1,200 402,504 Allianz SE (Germany) 1,532 212,238 Allied World Assurance Co. Holdings AG 4,202 331,118 American Capital Agency Corp. (R) 10,800 312,552 American Equity Investment Life Holding Co. 4,596 56,117 American Financial Group, Inc. 6,723 265,693 American International Group, Inc. (NON) 33,800 1,193,140 Amtrust Financial Services, Inc. 1,152 33,051 Aon PLC 17,800 989,680 Apollo Commercial Real Estate Finance, Inc. (R) 2,150 34,895 Apollo Residential Mortgage, Inc. 2,081 42,015 Arlington Asset Investment Corp. Class A 1,264 26,253 ARMOUR Residential REIT, Inc. (R) 6,065 39,241 Ashford Hospitality Trust, Inc. (R) 6,976 73,318 Associated Banc-Corp. 13,700 179,744 Australia & New Zealand Banking Group, Ltd. (Australia) 8,646 226,360 AvalonBay Communities, Inc. (R) 2,900 393,211 AXA SA (France) 21,469 388,330 Axis Capital Holdings, Ltd. 8,300 287,512 Banco Latinoamericano de Exportaciones SA Class E (Panama) 4,276 92,191 Banco Santander Central Hispano SA (Spain) 39,920 321,878 Barclays PLC (United Kingdom) 137,113 592,106 Berkshire Hathaway, Inc. Class B (NON) 5,000 448,500 BNP Paribas SA (France) 8,753 493,382 BofI Holding, Inc. (NON) 3,231 90,048 Cardinal Financial Corp. 3,661 59,564 CBL & Associates Properties, Inc. (R) 7,089 150,358 Chimera Investment Corp. (R) 53,891 140,656 CIT Group, Inc. (NON) 12,400 479,136 Citizens & Northern Corp. 2,324 43,924 Citizens Republic Bancorp, Inc. (NON) 2,153 40,842 City National Corp. 3,900 193,128 CNO Financial Group, Inc. 8,058 75,181 Commonwealth Bank of Australia (Australia) 9,713 630,931 CoreLogic, Inc. (NON) 15,700 422,644 Credit Acceptance Corp. (NON) 234 23,793 Credit Agricole SA (France) (NON) 27,305 221,692 Credit Suisse Group (Switzerland) 5,228 131,178 DBS Group Holdings, Ltd. (Singapore) 18,000 220,344 Deutsche Bank AG (Germany) 7,603 331,244 Dexus Property Group (Australia) 232,948 246,996 Discover Financial Services 19,300 744,015 Dynex Capital, Inc. (R) 5,392 50,900 East West Bancorp, Inc. 3,035 65,222 Eaton Vance Corp. 8,600 273,910 EPR Properties (R) 769 35,459 Federal Realty Investment Trust (R) 2,200 228,844 Fidelity National Financial, Inc. Class A 15,600 367,380 Fifth Third Bancorp 51,400 780,766 Financial Institutions, Inc. 2,403 44,768 First Community Bancshares Inc. 2,372 37,881 First Industrial Realty Trust (NON) (R) 2,352 33,116 Flushing Financial Corp. 4,151 63,676 Genworth Financial, Inc. Class A (NON) 59,232 444,832 Glimcher Realty Trust (R) 4,335 48,075 Goldman Sachs Group, Inc. (The) 13,900 1,773,084 Hanmi Financial Corp. (NON) 4,828 65,613 Hatteras Financial Corp. (R) 4,100 101,721 Health Care REIT, Inc. (R) 7,500 459,675 Heartland Financial USA, Inc. 1,614 42,206 HFF, Inc. Class A 7,572 112,823 Home Loan Servicing Solutions, Ltd. (Cayman Islands) 645 12,191 HSBC Holdings, PLC (United Kingdom) 78,710 832,502 Insurance Australia Group, Ltd. (Australia) 81,774 402,158 Invesco Mortgage Capital, Inc. (R) 1,874 36,937 Investors Real Estate Trust (R) 5,234 45,693 Jones Lang LaSalle, Inc. 1,013 85,031 Joyo Bank, Ltd. (The) (Japan) 42,000 198,476 JPMorgan Chase & Co. 69,390 3,051,078 Lexington Realty Trust (R) 14,374 150,208 LTC Properties, Inc. (R) 2,585 90,966 Maiden Holdings, Ltd. (Bermuda) 4,014 36,889 MainSource Financial Group, Inc. 3,596 45,561 MFA Financial, Inc. (R) 5,958 48,319 Mission West Properties (R) 3,392 30,901 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 89,200 479,998 Nasdaq OMX Group, Inc. (The) 10,400 260,104 National Financial Partners Corp. (NON) 1,952 33,457 National Health Investors, Inc. (R) 2,402 135,785 Nationstar Mortgage Holdings, Inc. (NON) (S) 2,634 81,601 Nelnet, Inc. Class A 2,167 64,555 Northern Trust Corp. 10,000 501,600 Ocwen Financial Corp. (NON) 2,594 89,726 One Liberty Properties, Inc. (R) 2,449 49,690 Oriental Financial Group (Puerto Rico) 2,232 29,797 ORIX Corp. (Japan) 2,310 260,658 PartnerRe, Ltd. 4,655 374,681 Peoples Bancorp, Inc. 2,240 45,763 PNC Financial Services Group, Inc. 18,000 1,049,580 Popular, Inc. (Puerto Rico) (NON) 10,698 222,411 Portfolio Recovery Associates, Inc. (NON) 473 50,545 Protective Life Corp. 8,764 250,475 Prudential PLC (United Kingdom) 20,288 283,084 PS Business Parks, Inc. (R) 1,612 104,748 Public Storage (R) 4,000 579,840 Republic Bancorp, Inc. Class A 1,508 31,864 Resona Holdings, Inc. (Japan) 32,600 147,802 Royal Bank of Scotland PLC (The) (United Kingdom) (NON) 15,314 82,479 Simon Property Group, Inc. (R) 7,400 1,169,866 Sovran Self Storage, Inc. (R) 1,650 102,465 St. Joe Co. (The) (NON) 8,550 197,334 Standard Chartered PLC (United Kingdom) 11,662 295,616 Standard Life PLC (United Kingdom) 41,139 219,737 Starwood Property Trust, Inc. (R) 1,400 32,144 State Street Corp. 17,500 822,675 Stockland (Units) (Australia) (R) 60,304 222,328 Svenska Handelsbanken AB Class A (Sweden) 8,291 297,066 Swedbank AB Class A (Sweden) 20,623 405,828 Symetra Financial Corp. 4,018 52,154 Synovus Financial Corp. 69,100 169,295 Tanger Factory Outlet Centers (R) 3,700 126,540 Tokyu Land Corp. (Japan) 66,000 482,472 Toronto-Dominion Bank (The) (Canada) 4,825 406,892 UBS AG (Switzerland) 14,004 220,229 Universal Health Realty Income Trust (R) 606 30,670 Urstadt Biddle Properties, Inc. Class A (R) 1,926 37,904 Validus Holdings, Ltd. 8,092 279,821 Virginia Commerce Bancorp, Inc. (NON) 5,896 52,769 Virtus Investment Partners, Inc. (NON) 369 44,627 Vornado Realty Trust (R) 5,500 440,440 WageWorks, Inc. (NON) 1,556 27,697 Walker & Dunlop, Inc. (NON) 3,867 64,424 Walter Investment Management Corp. (NON) 3,223 138,653 Washington Banking Co. 2,787 37,959 Wells Fargo & Co. 14,783 505,283 Westfield Group (Australia) 18,543 204,610 Westpac Banking Corp. (Australia) 9,920 271,197 Wheelock and Co., Ltd. (Hong Kong) 29,000 147,580 World Acceptance Corp. (NON) 510 38,026 Health care (4.1%) ABIOMED, Inc. (NON) 1,780 23,959 Affymax, Inc. (NON) 1,209 22,971 Air Methods Corp. 987 36,410 Alere, Inc. (NON) 2,930 54,205 Alfresa Holdings Corp. (Japan) 2,700 105,513 Amedisys, Inc. (NON) 583 6,570 AmerisourceBergen Corp. 14,800 639,064 Amgen, Inc. 17,000 1,467,440 AmSurg Corp. (NON) 1,589 47,686 AstraZeneca PLC (United Kingdom) 7,022 331,968 athenahealth, Inc. (NON) 631 46,347 Bayer AG (Germany) 3,527 334,933 Bio-Reference Labs, Inc. (NON) 881 25,276 BioMarin Pharmaceuticals, Inc. (NON) 743 36,593 Bristol-Myers Squibb Co. 38,500 1,254,715 Celgene Corp. (NON) 11,000 865,920 Centene Corp. (NON) 489 20,049 CIGNA Corp. 15,900 850,014 Coloplast A/S Class B (Denmark) 5,425 265,881 Community Health Systems, Inc. 1,217 37,411 Computer Programs & Systems, Inc. 398 20,035 Conmed Corp. 3,207 89,636 Cubist Pharmaceuticals, Inc. (NON) 2,009 84,499 Cyberonics, Inc. (NON) 498 26,160 Elan Corp. PLC ADR (Ireland) (NON) 4,148 42,351 Eli Lilly & Co. 23,553 1,161,634 Endo Health Solutions, Inc. (NON) 1,920 50,438 Fresenius SE & Co. KGgA (Germany) 2,535 291,761 Gilead Sciences, Inc. (NON) 17,200 1,263,340 GlaxoSmithKline PLC (United Kingdom) 18,905 410,457 Greatbatch, Inc. (NON) 4,029 93,634 Haemonetics Corp. (NON) 1,158 47,293 HCA Holdings, Inc. 11,200 337,904 Health Net, Inc. (NON) 1,496 36,353 HealthSouth Corp. (NON) 2,081 43,930 Hi-Tech Pharmacal Co., Inc. 714 24,976 Impax Laboratories, Inc. (NON) 3,333 68,293 Jazz Pharmaceuticals PLC (NON) 4,050 215,460 Johnson & Johnson 11,209 785,751 Kindred Healthcare, Inc. (NON) 4,873 52,726 Lexicon Pharmaceuticals, Inc. (NON) 6,714 14,905 Magellan Health Services, Inc. (NON) 570 27,930 McKesson Corp. 11,900 1,153,824 MedAssets, Inc. (NON) 4,379 73,436 Medicines Co. (The) (NON) 3,295 78,981 Merck & Co., Inc. 5,488 224,679 Novartis AG (Switzerland) 6,476 410,005 Novo Nordisk A/S Class B (Denmark) 3,140 512,824 Obagi Medical Products, Inc. (NON) 8,739 118,763 Omega Healthcare Investors, Inc. (R) 4,012 95,686 Omnicare, Inc. 2,982 107,650 OraSure Technologies, Inc. (NON) 4,241 30,450 Orion OYJ Class B (Finland) 5,807 170,677 Otsuka Holdings Company, Ltd. (Japan) 13,200 370,588 PDL BioPharma, Inc. (S) 8,899 62,738 Pfizer, Inc. 123,569 3,099,111 Pharmacyclics, Inc. (NON) 272 15,749 PharMerica Corp. (NON) 3,054 43,489 Providence Service Corp. (The) (NON) 1,139 19,352 Quality Systems, Inc. 563 9,774 Questcor Pharmaceuticals, Inc. 533 14,242 Roche Holding AG-Genusschein (Switzerland) 3,814 777,007 RTI Biologics, Inc. (NON) 7,199 30,740 Salix Pharmaceuticals, Ltd. (NON) 3,816 154,472 Sanofi (France) 4,666 442,501 Spectrum Pharmaceuticals, Inc. (S) 3,201 35,819 St. Jude Medical, Inc. 18,500 668,590 STAAR Surgical Co. (NON) 9,455 57,676 Steris Corp. 1,070 37,161 Suzuken Co., Ltd. (Japan) 3,100 87,359 Trinity Biotech PLC ADR (Ireland) 1,877 27,066 Triple-S Management Corp. Class B (Puerto Rico) (NON) 1,255 23,180 United Therapeutics Corp. (NON) 3,209 171,425 Ventas, Inc. (R) 8,200 530,704 ViroPharma, Inc. (NON) 3,309 75,313 Warner Chilcott PLC Class A 14,830 178,553 WellCare Health Plans, Inc. (NON) 2,285 111,257 WellPoint, Inc. 17,300 1,053,916 Zimmer Holdings, Inc. 10,200 679,932 Technology (6.0%) Acacia Research Corp. (NON) 665 17,057 Accenture PLC Class A 24,100 1,602,650 Actuate Corp. (NON) 12,206 68,354 Acxiom Corp. (NON) 4,299 75,061 Anixter International, Inc. 688 44,018 AOL, Inc. (NON) 13,800 408,618 Apple, Inc. 22,017 11,735,722 ASML Holding NV (Netherlands) 3,417 221,215 Aspen Technology, Inc. (NON) 1,563 43,201 Avnet, Inc. (NON) 7,100 217,331 BMC Software, Inc. (NON) 13,800 547,308 Bottomline Technologies, Inc. (NON) 1,946 51,355 Broadcom Corp. Class A (NON) 15,200 504,792 Brocade Communications Systems, Inc. (NON) 35,904 191,368 Cirrus Logic, Inc. (NON) 1,013 29,347 Cisco Systems, Inc. 98,239 1,930,396 Commvault Systems, Inc. (NON) 817 56,953 Cornerstone OnDemand, Inc. (NON) 960 28,349 CSG Systems International, Inc. (NON) 905 16,453 Cypress Semiconductor Corp. (NON) 14,300 155,012 EMC Corp. (NON) 44,000 1,113,200 EnerSys (NON) 2,450 92,194 Entegris, Inc. (NON) 12,102 111,096 Entropic Communications, Inc. (NON) 6,207 32,835 Fair Isaac Corp. 3,497 146,979 FEI Co. 1,065 59,065 First Solar, Inc. (NON) (S) 1,321 40,792 Gemalto NV (Netherlands) 2,317 209,772 GenMark Diagnostics, Inc. (NON) 1,393 12,537 Google, Inc. Class A (NON) 2,380 1,688,301 IBM Corp. 4,895 937,637 Infoblox, Inc. (NON) 1,921 34,520 InnerWorkings, Inc. (NON) 2,816 38,804 Integrated Silicon Solutions, Inc. (NON) 7,234 65,106 IntraLinks Holdings, Inc. (NON) 8,342 51,470 Ixia (NON) 1,488 25,266 Konica Minolta Holdings, Inc. (Japan) 25,000 180,112 L-3 Communications Holdings, Inc. 4,600 352,452 Lam Research Corp. (NON) 7,500 270,975 Lexmark International, Inc. Class A 6,400 148,416 LivePerson, Inc. (NON) 2,228 29,276 Manhattan Associates, Inc. (NON) 1,041 62,814 Marvell Technology Group, Ltd. 25,200 182,952 Mentor Graphics Corp. (NON) 5,804 98,784 Microsemi Corp. (NON) 1,968 41,407 Microsoft Corp. 91,939 2,457,529 MTS Systems Corp. 1,029 52,407 NEC Corp. (Japan) (NON) 182,000 383,231 Netscout Systems, Inc. (NON) 1,914 49,745 NTT Data Corp. (Japan) 34 106,304 NVIDIA Corp. 24,200 297,418 Omnivision Technologies, Inc. (NON) 3,350 47,168 Oracle Corp. 85,186 2,838,398 Oracle Corp. Japan (Japan) 4,800 200,052 Parametric Technology Corp. (NON) 1,842 41,463 Perficient, Inc. (NON) 3,081 36,294 Pericom Semiconductor Corp. (NON) 4,832 38,801 Photronics, Inc. (NON) 5,686 33,889 Plantronics, Inc. 959 35,358 Procera Networks, Inc. (NON) 2,482 46,041 QLIK Technologies, Inc. (NON) 1,420 30,842 RealPage, Inc. (NON) 1,856 40,034 RF Micro Devices, Inc. (NON) 5,777 25,881 Riverbed Technology, Inc. (NON) 11,625 229,245 Rockwell Automation, Inc. 6,100 512,339 Rovi Corp. (NON) 3,060 47,216 Rudolph Technologies, Inc. (NON) 2,940 39,543 Safeguard Scientifics, Inc. (NON) 1,950 28,763 SAP AG (Germany) 1,304 104,459 Semtech Corp. (NON) 2,117 61,287 Silicon Graphics International Corp. (NON) 1,643 16,808 Silicon Image, Inc. (NON) 5,471 27,136 Skyworks Solutions, Inc. (NON) 1,435 29,131 Softbank Corp. (Japan) 5,900 215,891 Sourcefire, Inc. (NON) 717 33,857 SS&C Technologies Holdings, Inc. (NON) 1,620 37,454 Stratasys, Ltd. (NON) 450 36,068 Symantec Corp. (NON) 42,800 805,068 Tangoe, Inc. (NON) 1,491 17,698 Teradyne, Inc. (NON) 14,590 246,425 TIBCO Software, Inc. (NON) 2,198 48,378 Tyler Technologies, Inc. (NON) 829 40,157 Ultimate Software Group, Inc. (NON) 730 68,919 Ultra Clean Holdings, Inc. (NON) 5,323 26,136 Unisys Corp. (NON) 760 13,148 VASCO Data Security International, Inc. (NON) 9,016 73,571 VeriFone Systems, Inc. (NON) 559 16,591 Western Digital Corp. 8,100 344,169 Yelp, Inc. (NON) 1,427 26,899 Transportation (0.4%) Aegean Marine Petroleum Network, Inc. (Greece) 9,228 48,724 Alaska Air Group, Inc. (NON) 722 31,111 Central Japan Railway Co. (Japan) 5,500 446,246 ComfortDelgro Corp., Ltd. (Singapore) 82,000 120,182 Delta Air Lines, Inc. (NON) 38,900 461,743 Hankyu Hanshin Holdings, Inc. (Japan) 48,000 247,802 International Consolidated Airlines Group SA (Spain) (NON) 36,633 108,265 Quality Distribution, Inc. (NON) 4,485 26,910 SkyWest, Inc. 3,312 41,268 Southwest Airlines Co. 35,900 367,616 Swift Transportation Co. (NON) 7,364 67,160 Universal Truckload Services, Inc. 371 6,771 US Airways Group, Inc. (NON) 2,488 33,588 Wabtec Corp. 2,500 218,850 XPO Logistics, Inc. (NON) (S) 2,307 40,096 Utilities and power (1.1%) AES Corp. (The) 29,129 311,680 American Electric Power Co., Inc. 17,200 734,096 American Water Works Co., Inc. 7,900 293,327 Chubu Electric Power Co., Inc. (Japan) 3,200 42,699 CMS Energy Corp. 11,600 282,808 DTE Energy Co. 6,900 414,345 Dynegy, Inc. (NON) 4,879 93,335 Electricite de France SA (EDF) (France) 12,916 242,075 Enel SpA (Italy) 54,850 228,197 Entergy Corp. 7,200 459,000 GDF Suez (France) 12,000 247,247 Kinder Morgan, Inc. 16,600 586,478 OGE Energy Corp. 4,600 259,026 PG&E Corp. 15,600 626,808 PPL Corp. 21,600 618,408 Red Electrica Corporacion SA (Spain) 6,454 318,876 UGI Corp. 5,800 189,718 United Utilities Group PLC (United Kingdom) 28,634 314,208 Total common stocks (cost $172,763,820) CORPORATE BONDS AND NOTES (24.5%) (a) Principal amount Value Basic materials (1.7%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $30,000 $29,744 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 40,000 42,000 Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 460,000 488,577 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 95,000 120,866 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 60,000 66,466 ArcelorMittal sr. unsec. unsub. 10.35s, 2019 (France) 420,000 507,289 Ardagh Glass Finance PLC sr. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 60,000 85,859 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 $40,000 41,600 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 220,000 233,750 Boise Cascade, LLC / Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 15,000 15,450 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 60,000 63,000 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 120,000 134,400 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 100,000 108,750 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 280,000 352,391 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 210,000 256,539 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 195,000 210,600 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 105,000 141,758 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 315,000 346,035 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 540,000 577,627 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 375,000 392,746 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 125,000 129,155 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 55,000 55,550 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 35,000 35,700 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 150,000 135,375 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 80,000 82,800 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 70,000 74,550 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 105,000 107,888 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 60,000 61,500 HD Supply, Inc. company guaranty sr. unsec. sub. notes 13 1/2s, 2015 85,000 87,125 HD Supply, Inc. 144A company guaranty sr. unsec. notes 11 1/2s, 2020 135,000 152,044 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 85,000 87,338 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 35,000 35,613 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.81s, 2014 50,000 46,875 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 115,000 131,388 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 110,000 124,575 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 60,000 60,675 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 115,000 112,125 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 120,000 126,300 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 25,000 26,000 International Paper Co. sr. unsec. notes 9 3/8s, 2019 135,000 183,114 International Paper Co. sr. unsec. notes 7.95s, 2018 195,000 252,101 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 120,000 133,200 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 56,500 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 245,000 341,859 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 565,000 624,325 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 33,000 33,243 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 40,000 39,400 MPM Escrow LLC / MPM Finance Escrow Corp. 144A sr. notes 8 7/8s, 2020 45,000 45,450 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 60,000 64,050 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 30,000 31,050 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 200,000 223,000 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 40,000 42,100 PQ Corp. 144A sr. notes 8 3/4s, 2018 75,000 78,750 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 277,000 380,467 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 135,000 145,892 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 135,000 145,648 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 175,000 236,308 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 95,000 106,400 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 80,000 81,600 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 20,000 21,600 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 30,000 31,425 Steel Dynamics, Inc. sr. unsec. notes company guaranty 7 5/8s, 2020 15,000 16,575 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 15,000 15,900 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 25,000 26,500 Taminco Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2017 (Belgium) (PIK) 45,000 44,438 Taminco Global Chemical Corp. company guaranty sr. sec. sub. notes Ser. REGS, 9 3/4s, 2020 (Belgium) 10,000 10,950 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 125,000 136,875 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 115,000 116,150 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 11 3/4s, 2019 5,000 3,550 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 55,000 20,900 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 195,000 220,137 Capital goods (1.1%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 15,000 15,750 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 245,000 267,663 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 75,000 79,500 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 20,000 21,400 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 40,000 44,000 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 150,000 172,875 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 40,000 41,150 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 40,000 40,000 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 190,000 224,518 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 55,000 62,425 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 200,000 226,250 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 30,000 32,100 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 50,000 72,502 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $570,000 577,183 Dematic SA/DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 80,000 80,000 Exide Technologies sr. notes 8 5/8s, 2018 90,000 76,275 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 260,000 250,571 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 160,000 157,171 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 25,000 25,906 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 165,000 181,088 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 471,000 621,959 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 30,000 30,188 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 25,000 26,313 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 185,000 170,200 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 135,000 147,150 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 195,000 224,026 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 211,250 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 50,000 53,750 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 124,800 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 55,000 56,788 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 245,000 266,363 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 165,000 179,644 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 120,000 126,000 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 175,000 186,375 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 127,000 140,970 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 125,000 138,281 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 437,000 519,856 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 95,000 105,560 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 105,000 111,194 Communication services (2.5%) Adelphia Communications Corp. escrow bonds zero %, 2012 125,000 813 AMC Networks, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 30,000 30,113 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 205,000 213,936 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 317,000 379,086 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 926,000 1,187,340 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 85,000 88,402 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 86,000 86,387 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 75,000 81,375 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 255,000 297,394 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 60,000 67,575 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 75,000 83,438 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 30,000 32,288 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 115,000 124,056 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 25,000 25,438 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 65,000 72,150 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 70,000 76,475 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 40,000 40,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 60,000 64,800 Cequel Communications Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 20,000 20,825 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 55,000 56,788 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 40,000 43,100 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 145,000 155,875 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 596,000 808,215 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 13,000 14,486 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 165,000 196,707 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 200,000 204,000 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 80,000 88,400 Crown Castle International Corp. 144A sr. unsec. notes 5 1/4s, 2023 75,000 80,250 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 115,000 129,762 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 60,000 66,525 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 163,000 244,214 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 90,000 96,300 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 95,000 112,575 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 165,000 188,100 Equinix, Inc. sr. unsec. notes 7s, 2021 65,000 72,150 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 201,000 221,491 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 35,000 41,038 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 65,000 74,750 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 125,000 144,375 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 110,000 121,275 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 90,000 102,375 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 104,738 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 60,000 65,100 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 45,000 46,463 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 358,749 381,171 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 310,000 327,825 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 135,000 178,161 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 89,400 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 80,000 88,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 21,800 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 90,000 94,050 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 25,000 27,688 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 55,000 59,125 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 125,000 135,469 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 80,000 74,400 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 30,000 23,850 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 135,000 100,913 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 205,000 219,863 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 5,000 5,725 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) 70,000 73,763 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 354,000 412,964 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 55,000 63,730 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 10,000 11,175 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 30,000 31,875 SBA Tower Trust 144A notes 2.933s, 2017 495,000 514,456 Sprint Capital Corp. company guaranty 6 7/8s, 2028 245,000 254,800 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 160,000 186,000 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 190,000 206,625 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 85,000 100,088 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 65,000 71,013 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 215,000 265,525 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 325,000 352,096 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 230,000 291,726 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2042 370,000 360,841 TW Telecom Holdings, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 30,000 31,425 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 492,000 729,335 Verizon Communications, Inc. sr. unsec. notes 2.45s, 2022 355,000 355,838 Verizon New Jersey, Inc. debs. 8s, 2022 165,000 223,363 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 505,000 691,047 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 110,000 115,363 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 320,000 335,200 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 70,000 76,475 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 280,000 315,000 Consumer cyclicals (3.7%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,650 ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 262,000 249,826 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 368,000 357,815 Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 306,000 329,709 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 15,000 9,675 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 265,000 202,063 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 35,000 28,438 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 120,000 138,600 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 114,000 117,135 American Media, Inc. 144A notes 13 1/2s, 2018 7,394 6,507 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 85,000 87,020 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 45,000 48,600 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 65,000 73,450 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 30,000 32,175 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 135,000 135,338 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 10,000 10,425 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 35,000 37,275 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 30,000 31,725 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 140,000 136,150 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 49,050 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 85,000 91,800 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 75,000 82,875 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 95,000 102,600 Caesars Entertainment Operating Co., Inc. company guaranty notes 12 3/4s, 2018 5,000 3,688 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 130,000 86,125 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 330,000 353,513 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 55,000 59,400 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 160,000 220,919 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 75,000 75,375 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 35,000 39,375 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 145,000 137,750 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 40,000 44,300 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 260,000 282,100 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 110,000 121,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 20,000 22,150 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 80,000 88,400 CityCenter Holdings, LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 265,603 288,179 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 60,000 53,550 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 170,000 155,550 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 170,000 171,275 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 130,000 127,725 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 40,000 45,922 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 200,000 236,389 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 130,000 143,000 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 350,000 389,411 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 305,000 324,063 FelCor Lodging LP 144A sr. notes 5 5/8s, 2023 30,000 29,850 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 95,000 107,825 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 140,000 172,025 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,240,000 1,583,148 Gray Television, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2020 70,000 71,575 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 140,000 145,331 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $150,000 165,000 Home Depot, Inc. (The) sr. unsec. notes 5.95s, 2041 300,000 405,081 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 (R) 30,000 31,950 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 130,000 128,375 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 150,000 168,750 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 70,000 76,300 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 105,000 113,138 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 71,927 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $160,000 184,800 Jo-Ann Stores Holdings, Inc. 144A sr. notes 9 3/4s, 2019 (PIK) 45,000 45,394 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 30,000 32,250 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 65,000 70,444 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 50,000 55,250 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 55,000 59,675 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 115,000 119,025 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 40,000 39,200 Liberty Interactive, LLC debs. 8 1/4s, 2030 120,000 130,800 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 90,000 103,500 Limited Brands, Inc. sr. notes 5 5/8s, 2022 45,000 49,163 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 165,000 181,500 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 47,000 55,230 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 190,000 204,806 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 500,000 486,499 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 85,000 90,501 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 350,000 361,146 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 175,000 10,500 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 120,000 128,400 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 100,000 107,000 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 75,000 79,313 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 60,000 63,900 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 25,000 24,938 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 65,000 72,475 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 70,000 71,488 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 80,000 83,600 Michaels Stores, Inc. sr. unsec. notes company guaranty 7 3/4s, 2018 10,000 10,975 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 272,706 289,068 Navistar International Corp. sr. notes 8 1/4s, 2021 144,000 138,960 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 125,000 127,188 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 100,000 101,500 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 300,000 377,665 News America Holdings, Inc. debs. 7 3/4s, 2045 363,000 513,061 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 (Netherlands) 30,000 33,525 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 (Netherlands) 55,000 54,725 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 110,000 122,375 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 60,000 66,600 Owens Corning company guaranty sr. unsec. notes 9s, 2019 40,000 50,100 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 85,000 87,550 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 55,000 60,981 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 (PIK) 55,000 56,788 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 30,000 32,213 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 111,150 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 160,000 174,000 QVC Inc. 144A sr. notes 7 3/8s, 2020 115,000 127,953 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 55,000 56,650 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 170,000 184,025 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 25,000 28,125 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 28,313 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 130,000 144,950 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 80,000 86,800 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 125,000 144,375 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 140,000 135,100 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 235,000 250,275 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 95,000 100,938 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 215,000 241,875 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 40,000 43,900 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 46,000 48,760 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 40,000 42,450 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 25,313 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 75,000 75,000 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 5,000 5,400 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 5,000 5,313 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 160,000 181,600 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 85,000 90,950 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 435,000 439,725 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 40,000 42,900 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 30,000 31,913 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 150,000 159,000 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 15,000 15,431 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 115,000 162,539 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 565,000 643,482 Time Warner, Inc. debs. 9.15s, 2023 105,000 155,056 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 460,000 502,400 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 215,000 231,663 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 35,000 16,188 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 75,000 66,094 Travelport, LLC 144A sr. notes Ser. B, 6.306s, 2016 (PIK) 26,424 21,668 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 64,000 49,600 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 120,000 126,600 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 185,000 191,013 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 198,000 278,427 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 120,000 145,195 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040 655,000 774,018 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 120,000 125,031 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 50,000 55,229 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 130,000 144,950 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 80,000 82,608 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 125,000 135,000 Consumer staples (1.9%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 63,000 88,195 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 500,000 494,489 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 450,000 547,665 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 30,000 34,650 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 35,000 39,025 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 25,000 27,625 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 10,000 12,867 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 90,000 96,383 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 140,000 160,300 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 315,000 307,872 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 30,000 32,850 CKE Holdings, Inc. 144A sr. unsec. notes 10 1/2s, 2016 (PIK) 135,557 144,707 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 75,000 70,875 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 107,912 99,819 Claire's Stores, Inc. 144A sr. notes 9s, 2019 165,000 177,375 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 130,000 150,150 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 45,000 51,525 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 25,000 26,125 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 140,000 148,750 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 560,000 565,409 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 243,178 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 110,000 123,200 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 30,000 34,500 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 115,000 126,213 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 55,000 57,338 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 375,000 351,497 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 80,000 82,580 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 370,000 387,641 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 135,000 194,460 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 164,756 Dole Food Co. sr. notes 13 7/8s, 2014 21,000 23,258 Dole Food Co. 144A sr. notes 8s, 2016 35,000 36,400 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 190,000 212,325 General Mills, Inc. sr. unsec. notes 5.65s, 2019 200,000 243,962 HDTFS, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 55,000 58,575 HDTFS, Inc. 144A company guaranty sr. notes 5 7/8s, 2020 45,000 47,025 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 82,875 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 70,000 99,489 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $40,000 44,700 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 35,000 37,100 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 140,000 141,400 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 350,000 461,356 Kraft Foods Group, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2042 65,000 73,092 Landry's Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 60,000 63,750 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 60,000 59,700 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 60,000 64,800 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 300,000 415,847 McDonald's Corp. sr. unsec. notes 5.7s, 2039 270,000 352,588 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 95,000 104,975 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 280,000 313,785 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 82,000 110,655 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 50,000 54,781 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 250,000 277,188 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 375,000 394,688 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 105,000 107,888 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 237,000 247,369 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 115,000 122,475 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 80,000 88,400 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 470,000 538,594 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 165,000 188,100 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 20,000 21,150 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 30,000 32,325 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 45,000 50,288 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 120,000 124,200 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 30,000 32,025 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 295,000 326,223 Energy (2.8%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 85,000 86,488 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 40,000 42,500 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 37,713 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 35,000 32,113 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 70,000 64,925 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 75,000 83,531 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 365,000 482,919 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 60,000 69,027 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 185,000 233,806 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 265,000 280,849 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 45,000 51,154 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 10,000 9,275 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 95,000 88,350 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 35,000 36,225 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 50,000 53,750 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 85,000 90,950 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 570,000 607,808 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 520,000 612,546 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 160,000 172,800 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 540,000 563,315 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 155,000 176,313 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 37,975 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 25,000 25,125 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 110,000 103,675 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 110,000 120,725 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 30,000 31,575 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 52,750 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 55,000 37,400 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 380,000 411,350 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 20,000 21,650 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 185,000 199,338 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 248,400 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 35,000 36,488 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 109,000 122,898 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 15,000 16,500 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 220,000 213,400 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 60,000 64,950 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 55,000 54,450 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 150,000 133,500 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 69,000 71,243 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 288,000 354,822 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,200,000 1,316,724 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 180,000 171,900 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 105,000 107,888 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 115,000 121,900 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 10,475 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 100,000 107,750 Hiland Partners LP / Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 45,000 48,150 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 40,000 53,133 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 100,000 100,000 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 25,000 24,875 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 190,000 209,475 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 35,000 37,975 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 178,800 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 59,000 55,460 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 125,000 158,382 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 45,000 47,363 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 40,000 41,800 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 130,000 96,200 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 90,000 99,225 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 285,000 333,104 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 110,000 112,200 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 60,000 64,350 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 111,000 120,990 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 110,000 111,100 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 75,000 85,875 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 20,000 21,450 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 80,000 85,000 PetroBakken Energy, Ltd. sr. unsec. notes Ser. REGS, 8 5/8s, 2020 (Canada) 30,000 30,450 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 170,000 172,550 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 335,000 378,197 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,465,000 1,392,058 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 165,000 185,213 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 190,000 187,625 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 85,000 92,225 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 40,000 41,800 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 160,950 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 165,000 181,913 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 40,000 40,700 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 225,000 237,938 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 50,000 53,500 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 90,000 95,400 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 95,000 97,375 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 585,000 620,367 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 50,000 52,750 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 45,000 48,150 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 21,400 Spectra Energy Capital, LLC sr. notes 8s, 2019 215,000 283,710 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 170,000 204,823 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 77,000 83,738 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 20,000 21,250 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 60,000 61,350 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 60,000 61,575 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 270,000 378,375 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 90,000 102,012 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 100,000 114,457 Whiting Petroleum Corp. company guaranty 7s, 2014 85,000 89,038 Williams Cos., Inc. (The) notes 7 3/4s, 2031 9,000 11,483 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 30,000 38,650 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 35,000 37,713 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 135,000 143,100 Financials (5.6%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 1.893s, 2014 (United Kingdom) 255,000 254,417 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 560,000 610,800 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 65,000 61,263 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 315,000 429,010 Aflac, Inc. sr. unsec. notes 6.9s, 2039 135,000 179,516 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 90,000 95,400 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 80,000 88,577 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 115,000 128,081 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 50,000 61,250 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 60,375 Ally Financial, Inc. unsec. sub. notes 8s, 2018 60,000 70,200 American Express Co. 144A sr. unsec. notes 2.65s, 2022 718,000 715,141 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 321,000 418,103 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 639,000 755,688 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 355,000 374,168 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 235,000 283,081 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, perpetual maturity (France) 310,000 303,800 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 390,000 389,124 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 315,000 367,162 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 615,000 710,177 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 750,000 843,533 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 200,000 201,696 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 445,000 458,716 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 65,000 68,113 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 700,000 702,577 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 205,000 279,091 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 420,000 464,683 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 46,000 57,640 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 155,000 168,434 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 190,000 192,779 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, perpetual maturity (France) 261,000 251,865 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 90,000 92,250 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 140,000 158,372 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 95,000 103,906 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 35,000 38,500 CIT Group, Inc. sr. unsec. notes 5s, 2022 90,000 95,968 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 75,000 81,938 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 95,000 101,650 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 60,000 63,600 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 90,000 98,100 Citigroup, Inc. sub. notes 5s, 2014 180,000 189,376 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 205,000 197,313 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 339,000 401,944 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 150,000 157,875 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 95,000 97,375 GATX Financial Corp. notes 5.8s, 2016 130,000 143,795 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 1,450,000 1,527,938 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 525,000 681,835 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 295,000 342,431 Genworth Financial, Inc. sr. unsec. unsub. notes 7.7s, 2020 440,000 485,764 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 1,105,000 1,387,886 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 160,000 184,560 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 335,000 328,663 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 250,000 251,802 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 290,000 327,061 HSBC Finance Capital Trust IX FRN 5.911s, 2035 400,000 399,000 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 310,000 367,775 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 350,000 355,250 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 35,000 35,963 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 195,000 209,381 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 40,000 42,900 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 110,000 116,600 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 250,000 259,375 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 65,000 66,625 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 80,000 87,200 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, 2049 136,000 154,089 JPMorgan Chase & Co. sr. notes 6s, 2018 336,000 402,255 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 135,000 138,008 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 160,000 164,384 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 236,000 284,487 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 385,000 471,625 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 45,000 48,825 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 60,000 63,450 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 50,000 55,250 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 25,000 28,125 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 425,000 447,036 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 65,000 68,900 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 45,000 47,138 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 25,000 24,875 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 55,000 54,038 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,129,000 1,162,177 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 135,000 157,613 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 70,000 77,700 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 267,000 292,270 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 190,000 205,200 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 20,000 22,050 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 110,000 116,050 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 240,000 248,400 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 245,000 297,063 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 105,000 107,391 Residential Capital, LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 185,000 194,250 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 365,000 388,064 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 100,000 105,167 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 93,000 97,231 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 300,000 307,500 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 300,000 323,625 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 7,000 8,009 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 (R) 155,000 163,698 SLM Corp. sr. notes Ser. MTN, 8s, 2020 155,000 177,088 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 110,000 128,700 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 435,000 431,056 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 180,000 189,055 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 600,000 648,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,887,000 2,130,423 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 500,000 599,588 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 60,000 71,062 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 155,000 164,397 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 93,308 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity 230,000 229,747 Willis Group North America, Inc. company guaranty 6.2s, 2017 40,000 45,539 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 426,000 453,690 Health care (1.5%) AbbVie, Inc. 144A company guaranty sr. unsec. notes 2.9s, 2022 525,000 534,797 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 318,000 441,138 Amgen, Inc. sr. unsec. notes 3.45s, 2020 500,000 534,224 AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 75,000 78,000 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 99,000 134,079 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 80,000 84,800 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 120,000 127,500 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 115,000 123,338 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 (PIK) 130,000 133,250 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 85,000 88,613 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 40,000 43,300 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 350,000 392,059 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 142,512 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $130,000 142,675 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 95,000 104,322 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 130,000 138,613 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 85,000 91,269 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 95,000 104,619 HCA, Inc. sr. notes 6 1/2s, 2020 320,000 360,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 34,350 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 175,000 185,719 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 25,000 26,938 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 155,000 146,475 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 50,000 52,375 Jaguar Holding Co. I 144A sr. notes 9 3/8s, 2017 (PIK) 45,000 47,250 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 110,000 124,850 Kinetics Concepts/KCI USA company guaranty sr. notes Ser. REGS, 12 1/2s, 2019 25,000 23,781 Kinetics Concepts/KCI USA 144A company guaranty notes 10 1/2s, 2018 190,000 199,263 Kinetics Concepts/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 60,000 57,075 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 85,000 94,775 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 65,000 70,688 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 60,000 77,188 Service Corporation International sr. notes 7s, 2019 90,000 98,550 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 190,000 189,050 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 80,000 85,600 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 35,000 36,663 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 38,449 38,930 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 80,000 86,400 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 34,000 38,675 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 125,000 137,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 115,000 128,800 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 410,000 430,873 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 95,000 105,450 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 380,000 406,585 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 540,000 534,934 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 535,000 539,590 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 35,000 38,063 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 25,000 26,938 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 35,000 37,800 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 5,000 3,750 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 (Canada) 15,000 16,088 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 165,000 171,844 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 135,000 138,257 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 30,000 30,382 WellPoint, Inc. notes 7s, 2019 260,000 323,946 Technology (1.2%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 15,000 12,563 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 50,000 44,500 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 125,000 116,875 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 235,000 235,588 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 595,000 646,271 CyrusOne LP / CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 35,000 36,488 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 365,000 420,891 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 95,000 99,750 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 60,000 67,875 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 20,000 21,750 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 140,000 147,350 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 130,330 133,425 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 170,000 170,000 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 95,000 98,325 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 77,000 82,583 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 245,000 267,663 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 125,000 131,402 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 183,000 197,927 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 255,000 325,417 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 150,000 175,291 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 675,000 649,749 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 65,000 72,963 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 50,000 58,500 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 50,738 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 25,000 26,375 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 119,000 102,340 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 475,000 547,344 Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) (In default) (NON) 5,000 5,738 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 19,000 22,016 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 310,000 386,516 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 200,000 201,684 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 420,000 428,453 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 55,000 60,431 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 65,000 66,463 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 165,000 180,263 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 110,000 117,425 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 230,000 274,777 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 164,000 183,292 Transportation (0.4%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 185,000 196,100 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 230,000 254,725 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 65,000 76,852 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 300,000 368,181 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 470,000 501,501 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 130,381 149,287 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 75,000 74,405 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 335,000 340,769 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 200,000 219,500 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 100,000 106,304 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 102,342 110,017 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 25,000 15,250 Utilities and power (2.1%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 150,000 173,250 AES Corp. (The) sr. unsec. unsub. notes 7 3/8s, 2021 200,000 222,000 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 120,000 141,601 Appalachian Power Co. sr. unsec. unsub. notes 4.6s, 2021 245,000 282,191 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 60,000 63,704 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 55,000 73,835 Beaver Valley Funding Corp. sr. bonds 9s, 2017 308,000 313,412 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 288,000 325,891 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 68,000 76,330 Calpine Corp. 144A sr. notes 7 1/4s, 2017 157,000 167,205 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 25,000 30,377 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 208,000 268,334 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 218,478 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 145,000 153,338 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 435,000 450,951 Dynegy Holdings, LLC bonds 7 3/4s, 2019 200,000 1,000 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 (In default) (NON) 40,000 21,200 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 (In default) (NON) 20,000 10,550 Edison Mission Energy sr. unsec. notes 7.2s, 2019 (In default) (NON) 135,000 71,550 Edison Mission Energy sr. unsec. notes 7s, 2017 (In default) (NON) 5,000 2,650 El Paso Corp. sr. unsec. notes 7s, 2017 210,000 239,891 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 41,125 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 70,000 93,601 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 245,000 299,924 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 75,000 83,813 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 107,000 120,643 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 125,000 138,750 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 140,000 161,700 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 140,000 170,912 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 120,000 136,445 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 375,000 402,507 EP Energy, LLC / Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 40,000 43,600 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 185,000 208,588 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 30,000 31,800 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 60,000 59,700 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 170,000 196,350 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 65,000 72,150 ITC Holdings Corp. 144A notes 5 7/8s, 2016 285,000 323,884 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 225,000 263,827 Kansas Gas and Electric Co. bonds 5.647s, 2021 57,282 64,808 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 300,000 377,981 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 430,000 571,129 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 330,000 326,981 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 310,000 399,656 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 40,000 46,000 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 130,000 155,797 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 265,000 294,150 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 350,000 348,340 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 125,000 146,988 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 153,000 197,126 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 985,000 1,112,401 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 465,000 497,960 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 90,000 101,751 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 215,000 271,286 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 337,000 357,641 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 70,000 74,725 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,629 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 135,000 45,900 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 395,765 77,669 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 110,000 86,075 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 155,000 166,142 Union Electric Co. sr. notes 6.4s, 2017 265,000 323,686 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 45,000 53,739 Total corporate bonds and notes (cost $126,990,574) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (20.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.4%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, January 1, 2043 $13,000,000 $13,819,610 U.S. Government Agency Mortgage Obligations (18.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, January 1, 2043 1,000,000 1,045,313 Federal National Mortgage Association Pass-Through Certificates 7s, March 1, 2018 128,297 141,275 5s, TBA, January 1, 2043 41,000,000 44,411,261 4s, TBA, January 1, 2043 34,000,000 36,441,095 3 1/2s, TBA, January 1, 2028 19,000,000 20,162,266 3s, TBA, January 1, 2043 3,000,000 3,144,141 Total U.S. government and agency mortgage obligations (cost $119,057,350) MORTGAGE-BACKED SECURITIES (5.8%) (a) Principal amount Value Agency collateralized mortgage obligations (1.2%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.952s, 2037 $271,567 $432,026 IFB Ser. 2979, Class AS, 23.507s, 2034 41,638 55,141 IFB Ser. 3072, Class SB, 22.884s, 2035 417,927 659,899 IFB Ser. 3249, Class PS, 21.585s, 2036 401,484 610,293 IFB Ser. 3065, Class DC, 19.233s, 2035 298,954 468,799 IFB Ser. 2990, Class LB, 16.412s, 2034 335,621 470,510 IFB Ser. 3708, Class SQ, IO, 6.341s, 2040 1,219,068 170,633 IFB Ser. 3934, Class SA, IO, 6.191s, 2041 2,524,761 449,912 IFB Ser. 4105, Class LS, IO, 5.941s, 2041 482,390 91,977 IFB Ser. 3964, Class SA, IO, 5.791s, 2041 1,272,459 186,899 Ser. 3747, Class HI, IO, 4 1/2s, 2037 122,566 9,348 Ser. 3751, Class MI, IO, 4s, 2034 1,714,059 29,602 Ser. 3391, PO, zero %, 2037 31,778 28,725 Ser. 3300, PO, zero %, 2037 233,276 217,675 Ser. 3206, Class EO, PO, zero %, 2036 21,288 19,866 FRB Ser. 3326, Class WF, zero %, 2035 22,646 21,740 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.642s, 2036 121,505 229,161 IFB Ser. 06-8, Class HP, 23.798s, 2036 267,400 452,483 IFB Ser. 05-45, Class DA, 23.651s, 2035 467,489 776,432 IFB Ser. 05-75, Class GS, 19.621s, 2035 183,707 269,295 IFB Ser. 05-106, Class JC, 19.474s, 2035 99,258 158,580 IFB Ser. 05-83, Class QP, 16.849s, 2034 62,688 87,431 IFB Ser. 12-113, Class CS, IO, 5.94s, 2041 707,704 132,687 Ser. 07-64, Class LO, PO, zero %, 2037 142,473 132,317 Ser. 07-14, Class KO, PO, zero %, 2037 88,777 82,028 Ser. 06-125, Class OX, PO, zero %, 2037 13,228 12,622 Ser. 06-84, Class OT, PO, zero %, 2036 14,483 13,650 Government National Mortgage Association Ser. 10-107, Class NI, IO, 4 1/2s, 2039 1,964,900 244,866 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,885,443 213,552 Ser. 06-36, Class OD, PO, zero %, 2036 9,093 8,451 Commercial mortgage-backed securities (2.4%) Banc of America Commercial Mortgage Trust FRB Ser. 06-2, Class AJ, 5.761s, 2045 1,335,000 1,368,509 Banc of America Commercial Mortgage, Inc. Ser. 06-5, Class A2, 5.317s, 2047 1,767,752 1,767,949 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.856s, 2042 4,560,897 43,050 Ser. 04-5, Class XC, IO, 0.698s, 2041 6,082,565 68,660 Ser. 07-5, Class XW, IO, 0.38s, 2051 16,280,667 192,568 Ser. 05-1, Class XW, IO, 0.057s, 2042 15,086,649 4,662 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 5.89s, 2050 471,000 414,480 Ser. 04-PR3I, Class X1, IO, 0.961s, 2041 3,391,181 34,709 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.163s, 2038 9,068,013 176,826 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.134s, 2049 67,581,582 979,933 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.158s, 2046 34,588,696 442,043 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.161s, 2039 14,186,907 195,779 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 91,000 97,124 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.696s, 2038 6,771,304 7,902 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.094s, 2020 505,162 10,103 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.611s, 2033 200,186 2 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.959s, 2032 77,884 45,367 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.139s, 2045 148,425,216 621,958 GMAC Commercial Mortgage Securities, Inc. Ser. 05-C1, Class X1, IO, 0.609s, 2043 10,532,968 132,231 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 (F) 110,246 112,991 Ser. 06-GG6, Class XC, IO, 0.089s, 2038 17,973,347 31,363 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LDPX, Class A3S, 5.317s, 2049 857,000 877,542 Ser. 06-LDP8, Class X, IO, 0.538s, 2045 11,406,822 182,772 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.339s, 2037 7,499,731 60,013 Ser. 06-LDP6, Class X1, IO, 0.042s, 2043 14,028,752 50,700 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 (F) 136,004 138,054 Ser. 99-C1, Class G, 6.41s, 2031 145,590 147,183 Ser. 98-C4, Class H, 5.6s, 2035 215,000 233,705 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 210,152 210,152 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.342s, 2040 23,457,308 152,965 Ser. 06-C7, Class XCL, IO, 0.29s, 2038 14,312,296 242,608 Ser. 05-C7, Class XCL, IO, 0.21s, 2040 23,654,390 133,434 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.402s, 2028 4,381 — Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.849s, 2050 199,000 211,613 Ser. 03-KEY1, Class B, 5.334s, 2035 1,863,000 1,914,219 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.85s, 2039 7,782,296 82,103 Ser. 05-MCP1, Class XC, IO, 0.18s, 2043 10,310,617 115,902 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.142s, 2045 1,826,882 193,101 Ser. 05-C3, Class X, IO, 5.81s, 2044 518,699 36,413 Ser. 07-C5, Class X, IO, 5.244s, 2049 396,998 28,385 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 428,000 455,820 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 346,370 51,955 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.565s, 2039 211,000 230,897 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.997s, 2045 327,000 303,293 FRB Ser. 07-C34, Class AJ, 5.974s, 2046 556,000 522,640 Ser. 07-C30, Class A3, 5.246s, 2043 213,809 218,277 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.331s, 2042 19,173,439 134,214 Ser. 06-C26, Class XC, IO, 0.044s, 2045 7,181,801 16,231 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 44,000 38,500 Residential mortgage-backed securities (non-agency) (2.2%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.338s, 2036 1,290,723 1,039,032 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, zero %, 2047 4,286,915 500,363 American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 573,126 85,969 Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.662s, 2035 100,000 74,000 Ser. 12-RR10, Class 4A2, 2.626s, 2036 100,000 80,000 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 9A3, 21.132s, 2037 20,000 18,725 FRB Ser. 12-RR11, Class 5A3, 13.492s, 2037 90,000 54,450 FRB Ser. 12-RR12, Class 1A3, 13.355s, 2037 430,000 238,650 Ser. 12-RR11, Class 9A2, 4s, 2037 49,529 49,405 Ser. 12-RR12, Class 1A2, 4s, 2037 320,000 322,400 Ser. 12-RR11, Class 3A2, 4s, 2036 585,050 583,587 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 128,889 128,244 FRB Ser. 12-RR12, Class 4A2, 2.917s, 2036 250,000 136,478 Ser. 12-RR11, Class 6A2, 2.614s, 2036 467,070 270,901 Ser. 12-RR11, Class 11A2, 2.6s, 2036 822,566 505,878 Ser. 09-RR7, Class 1A7, IO, 1.798s, 2046 3,099,151 131,714 Ser. 09-RR7, Class 2A7, IO, 1.58s, 2047 7,632,177 315,209 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 1,156,985 32,511 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 842,122 12,379 Chase Mortgage Finance Corp. FRB Ser. 05-A2, Class 1A5, 2.846s, 2036 283,825 242,670 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.595s, 2036 362,282 334,205 Countrywide Alternative Loan Trust Ser. 07-19, Class 1A34, 6s, 2037 752,292 616,879 Countrywide Home Loans Ser. 07-10, Class A21, 6s, 2037 874,218 778,054 Ser. 06-9, Class A2, 6s, 2036 228,248 205,423 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 857,793 35,942 GSR Mortgage Loan Trust FRB Ser. 06-AR1, Class 2A4, 2.774s, 2036 2,250,000 1,721,250 JPMorgan Mortgage Trust FRB Ser. 07-A4, Class 2A3, 5.547s, 2037 620,901 527,766 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 878,524 29,079 Structured Asset Mortgage Investments, Inc. Ser. 06-AR8, Class X, IO, 0.4s, 2036 2,511,246 40,933 WAMU Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class 4A1, 2.685s, 2037 524,659 422,350 FRB Ser. 07-HY2, Class 1A1, 2.643s, 2036 529,647 421,070 FRB Ser. 06-AR1, Class 2A1B, 1.235s, 2046 215,080 186,044 FRB Ser. 06-AR13, Class 1A, 1.046s, 2046 1,278,426 946,036 FRB Ser. 06-AR15, Class 1A, 1.006s, 2046 239,559 188,054 FRB Ser. 05-AR9, Class A1C3, 0.69s, 2045 366,732 311,723 FRB Ser. 05-AR15, Class A1A2, 0.49s, 2045 286,541 244,993 Wells Fargo Mortgage Backed Securities Trust Ser. 06-3, Class A11, 5 1/2s, 2036 294,247 307,947 Ser. 05-9, Class 2A9, 5 1/4s, 2035 175,000 181,344 Total mortgage-backed securities (cost $29,159,565) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.2%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $155,000 $128,650 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 965,000 974,650 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 1,795,000 1,629,860 Indonesia (Republic of) 144A notes 5 1/4s, 2042 520,000 603,850 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 310,000 356,500 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 460,000 519,800 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 200,000 195,000 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,300,000 2,323,000 Total foreign government and agency bonds and notes (cost $6,610,223) COMMODITY LINKED NOTES (0.9%) (a)(CLN) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $1,747,000 $2,051,502 Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) 444,000 385,126 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 1,747,000 2,052,972 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 444,000 385,928 Total commodity Linked Notes (cost $4,382,000) INVESTMENT COMPANIES (0.6%) (a) Shares Value SPDR S&P rust 25,157 $3,585,376 Total investment Companies (cost $2,133,531) SENIOR LOANS (0.3%) (a) (c) Principal amount Value Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 $100,128 $100,003 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 31,430 31,649 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.46s, 2018 285,189 254,353 Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.609s, 2014 35,324 34,300 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 62,319 62,371 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 72,895 73,350 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 59,954 49,687 Intelsat SA bank term loan FRN 3.21s, 2014 (Luxembourg) 460,000 459,425 Landry's, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 64,400 65,024 Motor City Casino bank term loan FRN 6s, 2017 134,692 134,941 National Bedding Company, LLC bank term loan FRN Ser. B, 4s, 2013 — — Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 120,000 120,067 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 130,000 129,147 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.746s, 2017 106,302 71,184 Thomson Learning bank term loan FRN Ser. B, 2.71s, 2014 38,159 29,986 Univision Communications, Inc. bank term loan FRN 4.459s, 2017 64,131 63,009 West Corp. bank term loan FRN Ser. B5, 5 1/2s, 2016 55,215 55,919 Total senior loans (cost $1,751,305) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 349 $342,773 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 7,800 207,870 M/I Homes, Inc. $2.438 pfd. (NON) 3,939 90,203 Total preferred stocks (cost $474,664) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value EPR Properties cv. pfd. Ser. C, $1.44 5,720 $125,554 General Motors Co. Ser. B, $2.375 cv. pfd. 4,439 196,958 United Technologies Corp. $3.75 cv. pfd. 1,100 61,281 Total convertible preferred stocks (cost $381,497) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $70,000 $76,563 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 86,000 79,980 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 24,000 38,040 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 107,000 97,704 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 27,000 29,379 Total convertible bonds and notes (cost $288,655) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $135,000 $143,394 4.071s, 1/1/14 35,000 36,062 Total municipal bonds and notes (cost $170,000) PURCHASED SWAP OPTIONS OUTSTANDING (—%) (a) Counterparty Expiration Contract Fixed right % to receive or (pay)/ Floating rate index/ Maturity date date/ strike amount Value Credit Suisse International (2.25)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2.25 $2,850,000 $7,610 Deutsche Bank AG (2.25)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2.25 2,850,000 7,610 Goldman Sachs International (2.25)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2.25 2,850,000 7,610 JPMorgan Chase Bank N.A. (2)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/2.0 4,823,000 34,677 1.5/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/1.5 4,823,000 5,836 Total purchased swap options outstanding (cost $157,606) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 12 $358 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 0.01 34,898 6,980 Total warrants (cost $7,016) SHORT-TERM INVESTMENTS (31.3%) (a) Principal amount/shares Value Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, March 11, 2013 $5,500,000 $5,498,217 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, January 14, 2013 8,000,000 7,999,480 Straight-A Funding, LLC commercial paper with effective yields ranging from 0.177% to 0.179%, January 8, 2013 3,500,000 3,499,878 U.S. Treasury Bills with an effective yield of 0.182%, May 2, 2013 (SEG) 15,000,000 14,995,755 U.S. Treasury Bills with effective yields ranging from 0.169% to 0.170%, May 30, 2013 (SEG) 5,000,000 4,997,895 U.S. Treasury Bills with an effective yield of 0.162%, August 22, 2013 (SEG) (SEGSF) 10,000,000 9,991,790 SSgA Prime Money Market Fund 0.08% (P) 2,060,000 2,060,000 Putnam Cash Collateral Pool, LLC 0.21% (d) 359,400 359,400 Putnam Money Market Liquidity Fund 0.14% (AFF) 128,505,414 128,505,414 Total short-term investments (cost $177,898,875) TOTAL INVESTMENTS Total investments (cost $642,226,681) (b) FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $103,511,716) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 1/16/13 $2,659,456 $2,633,857 $(25,599) Canadian Dollar Sell 1/16/13 89,449 89,395 (54) Euro Sell 1/16/13 8,449 633 (7,816) Japanese Yen Sell 1/16/13 415,525 424,625 9,100 Peruvian New Sol Buy 1/16/13 386,685 385,287 1,398 Swedish Krona Sell 1/16/13 3,023,905 2,961,259 (62,646) Barclays Bank PLC Australian Dollar Buy 1/16/13 836,599 837,862 (1,263) Brazilian Real Buy 1/16/13 320,232 307,534 12,698 British Pound Sell 1/16/13 839,649 831,231 (8,418) Canadian Dollar Sell 1/16/13 1,234,201 1,234,421 220 Chilean Peso Buy 1/16/13 445,430 449,085 (3,655) Czech Koruna Sell 1/16/13 255,014 251,141 (3,873) Euro Buy 1/16/13 308,903 293,989 14,914 Hong Kong Dollar Buy 1/16/13 267,754 267,774 (20) Indonesian Rupiah Sell 1/16/13 124,202 124,217 15 Japanese Yen Sell 1/16/13 229,903 213,605 (16,298) Malaysian Ringgit Buy 1/16/13 449,398 450,098 (700) Mexican Peso Buy 1/16/13 668,214 672,502 (4,288) New Zealand Dollar Sell 1/16/13 125,845 125,338 (507) Norwegian Krone Sell 1/16/13 584,511 575,782 (8,729) Polish Zloty Buy 1/16/13 349,330 341,492 7,838 Russian Ruble Buy 1/16/13 452,692 449,108 3,584 Singapore Dollar Buy 1/16/13 198,267 198,949 (682) Swedish Krona Sell 1/16/13 484,003 478,900 (5,103) Swiss Franc Buy 1/16/13 1,219,017 1,205,932 13,085 Taiwan Dollar Buy 1/16/13 205,362 205,242 120 Thai Baht Buy 1/16/13 125,242 124,784 458 Turkish Lira Buy 1/16/13 813,993 810,112 3,881 Citibank, N.A. Australian Dollar Buy 1/16/13 1,249,607 1,251,801 (2,194) Brazilian Real Sell 1/16/13 2,157,324 2,080,551 (76,773) British Pound Sell 1/16/13 652,519 645,887 (6,632) Canadian Dollar Sell 1/16/13 414,583 414,573 (10) Czech Koruna Sell 1/16/13 255,030 251,280 (3,750) Danish Krone Buy 1/16/13 771,529 766,301 5,228 Euro Buy 1/16/13 351,939 342,102 9,837 Japanese Yen Sell 1/16/13 415,525 424,785 9,260 South Korean Won Buy 1/16/13 386,404 385,781 623 Taiwan Dollar Buy 1/16/13 1,095 1,094 1 Turkish Lira Buy 1/16/13 333,979 334,147 (168) Credit Suisse International Australian Dollar Buy 1/16/13 984,850 986,076 (1,226) Brazilian Real Buy 1/16/13 576,447 562,879 13,568 British Pound Sell 1/16/13 1,061,054 1,052,926 (8,128) Canadian Dollar Sell 1/16/13 1,606,471 1,605,932 (539) Chinese Yuan Buy 1/16/13 254,631 255,056 (425) Czech Koruna Sell 1/16/13 255,030 251,476 (3,554) Euro Buy 1/16/13 2,569,965 2,541,820 28,145 Indonesian Rupiah Sell 1/16/13 124,202 124,488 286 Japanese Yen Buy 1/16/13 1,293,460 1,368,633 (75,173) Mexican Peso Buy 1/16/13 660,803 664,903 (4,100) New Zealand Dollar Sell 1/16/13 495 1,697 1,202 Norwegian Krone Sell 1/16/13 605,230 598,408 (6,822) Philippine Peso Buy 1/16/13 244,392 245,670 (1,278) Polish Zloty Buy 1/16/13 547,047 543,764 3,283 Russian Ruble Buy 1/16/13 452,688 449,761 2,927 South African Rand Buy 1/16/13 79,762 76,267 3,495 South Korean Won Buy 1/16/13 284,716 281,114 3,602 Swedish Krona Buy 1/16/13 432,704 425,737 6,967 Swiss Franc Sell 1/16/13 395,768 397,935 2,167 Taiwan Dollar Buy 1/16/13 109,935 110,041 (106) Turkish Lira Buy 1/16/13 754,404 751,938 2,466 Deutsche Bank AG Australian Dollar Buy 1/16/13 634,400 635,501 (1,101) Brazilian Real Buy 1/16/13 248,462 239,868 8,594 British Pound Sell 1/16/13 869,538 865,975 (3,563) Canadian Dollar Sell 1/16/13 817,809 817,830 21 Euro Buy 1/16/13 424,147 419,824 4,323 Mexican Peso Buy 1/16/13 10,911 10,857 54 Polish Zloty Buy 1/16/13 304,740 297,823 6,917 Singapore Dollar Buy 1/16/13 464,724 465,828 (1,104) South Korean Won Buy 1/16/13 386,404 385,943 461 Swedish Krona Sell 1/16/13 422,835 414,465 (8,370) Turkish Lira Buy 1/16/13 188,951 188,176 775 Goldman Sachs International Euro Sell 1/16/13 1,887,739 1,866,454 (21,285) HSBC Bank USA, National Association Australian Dollar Buy 1/16/13 1,987,233 1,989,687 (2,454) British Pound Sell 1/16/13 3,493,582 3,458,067 (35,515) Canadian Dollar Sell 1/16/13 412,070 411,944 (126) Euro Buy 1/16/13 417,679 419,053 (1,374) Japanese Yen Buy 1/16/13 579,242 625,528 (46,286) Norwegian Krone Sell 1/16/13 849,853 839,517 (10,336) Philippine Peso Buy 1/16/13 386,079 387,243 (1,164) Russian Ruble Buy 1/16/13 509,547 502,283 7,264 South Korean Won Buy 1/16/13 386,404 386,033 371 Turkish Lira Buy 1/16/13 136,468 135,663 805 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/16/13 810,455 811,944 (1,489) Brazilian Real Buy 1/16/13 248,462 239,462 9,000 British Pound Sell 1/16/13 1,258,905 1,246,169 (12,736) Canadian Dollar Sell 1/16/13 415,085 415,067 (18) Chilean Peso Buy 1/16/13 445,430 449,746 (4,316) Chinese Yuan Buy 1/16/13 254,631 255,056 (425) Czech Koruna Sell 1/16/13 255,030 251,212 (3,818) Euro Buy 1/16/13 1,679,164 1,659,165 19,999 Hong Kong Dollar Buy 1/16/13 267,754 267,781 (27) Hong Kong Dollar Sell 1/16/13 267,754 267,768 14 Japanese Yen Buy 1/16/13 1,169,102 1,231,968 (62,866) Malaysian Ringgit Buy 1/16/13 449,365 450,257 (892) Mexican Peso Buy 1/16/13 342,908 341,194 1,714 New Zealand Dollar Sell 1/16/13 124,359 123,780 (579) Norwegian Krone Sell 1/16/13 156,518 154,254 (2,264) Polish Zloty Buy 1/16/13 369,785 361,797 7,988 Russian Ruble Buy 1/16/13 509,543 500,764 8,779 Swedish Krona Buy 1/16/13 442,343 440,424 1,919 Taiwan Dollar Buy 1/16/13 514,437 515,822 (1,385) Turkish Lira Buy 1/16/13 174,179 173,523 656 Royal Bank of Scotland PLC (The) Euro Buy 1/16/13 25,874 25,598 276 Euro Sell 1/16/13 25,874 25,624 (250) State Street Bank and Trust Co. Australian Dollar Buy 1/16/13 1,263,198 1,265,452 (2,254) Brazilian Real Buy 1/16/13 575,666 559,285 16,381 British Pound Sell 1/16/13 2,709,650 2,697,292 (12,358) Canadian Dollar Sell 1/16/13 1,113,595 1,113,792 197 Colombian Peso Buy 1/16/13 391,534 386,104 5,430 Czech Koruna Sell 1/16/13 255,030 251,100 (3,930) Euro Buy 1/16/13 424,411 417,828 6,583 Indonesian Rupiah Sell 1/16/13 124,202 124,462 260 Japanese Yen Sell 1/16/13 2,133,385 2,243,612 110,227 Mexican Peso Buy 1/16/13 466,631 464,280 2,351 New Zealand Dollar Sell 1/16/13 125,928 125,411 (517) Norwegian Krone Sell 1/16/13 857,497 841,983 (15,514) Polish Zloty Buy 1/16/13 576,053 571,613 4,440 South Korean Won Buy 1/16/13 81,653 80,546 1,107 Swedish Krona Buy 1/16/13 437,347 430,539 6,808 Swiss Franc Sell 1/16/13 449,572 451,119 1,547 Thai Baht Buy 1/16/13 122,583 122,155 428 Turkish Lira Buy 1/16/13 253,408 252,340 1,068 UBS AG Australian Dollar Buy 1/16/13 421,204 421,951 (747) British Pound Buy 1/16/13 7,827,462 7,749,342 78,120 Canadian Dollar Sell 1/16/13 409,256 409,247 (9) Czech Koruna Sell 1/16/13 260,391 255,321 (5,070) Euro Buy 1/16/13 400,253 392,307 7,946 Japanese Yen Buy 1/16/13 1,499,564 1,573,526 (73,962) Mexican Peso Buy 1/16/13 393,151 398,674 (5,523) New Zealand Dollar Sell 1/16/13 114,945 114,488 (457) Norwegian Krone Buy 1/16/13 2,056,537 2,017,826 38,711 Philippine Peso Buy 1/16/13 124,748 125,339 (591) Russian Ruble Buy 1/16/13 509,547 502,461 7,086 Singapore Dollar Buy 1/16/13 448,515 449,606 (1,091) Swedish Krona Buy 1/16/13 2,913,423 2,854,919 58,504 Taiwan Dollar Buy 1/16/13 91,356 91,287 69 Thai Baht Buy 1/16/13 122,583 122,155 428 Turkish Lira Buy 1/16/13 578,323 577,507 816 WestPac Banking Corp. Australian Dollar Buy 1/16/13 1,215,786 1,217,756 (1,970) British Pound Sell 1/16/13 868,563 865,003 (3,560) Canadian Dollar Sell 1/16/13 822,633 822,638 5 Euro Buy 1/16/13 3,746,963 3,705,745 41,218 Japanese Yen Sell 1/16/13 2,913,561 3,070,053 156,492 Mexican Peso Buy 1/16/13 250,536 249,371 1,165 Norwegian Krone Sell 1/16/13 15,592 15,367 (225) Total FUTURES CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 21 $2,388,773 Mar-13 $(3,715) Australian Government Treasury Bond 10 yr (Long) 44 5,634,644 Mar-13 4,212 FTSE 100 Index (Short) 77 7,314,833 Mar-13 66,388 Japanese Government Bond 10 yr Mini (Short) 8 1,326,208 Mar-13 7,904 MSCI EAFE Index Mini (Short) 339 27,464,085 Mar-13 (418,496) NASDAQ 100 Index E-Mini (Short) 108 5,735,340 Mar-13 21,698 Russell 2000 Index Mini (Long) 263 22,265,580 Mar-13 136,382 Russell 2000 Index Mini (Short) 58 4,910,280 Mar-13 (121,336) S&P 500 Index (Long) 5 1,775,125 Mar-13 (1,269) S&P 500 Index E-Mini (Short) 275 19,526,375 Mar-13 13,200 S&P Mid Cap 400 Index E-Mini (Long) 3 305,430 Mar-13 2,709 S&P Mid Cap 400 Index E-Mini (Short) 163 16,595,030 Mar-13 98,961 Tokyo Price Index (Long) 75 7,458,014 Mar-13 648,020 U.K. Gilt 10 yr (Long) 59 11,397,595 Mar-13 (21,139) U.S. Treasury Bond 30 yr (Long) 153 22,567,500 Mar-13 (315,853) U.S. Treasury Bond 30 yr (Short) 2 295,000 Mar-13 4,119 U.S. Treasury Bond Ultra 30 yr (Long) 42 6,828,938 Mar-13 (143,136) U.S. Treasury Note 2 yr (Long) 178 39,243,438 Mar-13 10,412 U.S. Treasury Note 2 yr (Short) 40 8,818,750 Mar-13 (3,201) U.S. Treasury Note 5 yr (Long) 315 39,190,430 Mar-13 (17,278) U.S. Treasury Note 5 yr (Short) 35 4,354,492 Mar-13 1,574 U.S. Treasury Note 10 yr (Long) 128 16,996,000 Mar-13 (61,306) U.S. Treasury Note 10 yr (Short) 157 20,846,656 Mar-13 89,710 Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/12 (premiums $69,993) (Unaudited) Counterparty Contract Fixed Obligation % to receive or (pay)/ Floating rate index/ Maturity date Expiration date/ strike amount Value Deutsche Bank AG (1.75)/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/1.75 $1,818,000 $11,817 1.75/3 month USD-LIBOR-BBA/Mar-23 (E) Mar-13/1.75 1,818,000 31,997 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $5,869,000 (E) $1,937 3/20/15 0.45% 3 month USD-LIBOR-BBA $(2,641) 385,000 (E) 12,685 3/20/43 3 month USD-LIBOR-BBA 2.60% (2,993) 300,000 (E) 3,279 3/20/23 3 month USD-LIBOR-BBA 1.75% (51) 20,339,000 (E) 30,732 3/20/18 3 month USD-LIBOR-BBA 0.90% 28,901 13,000,000 (E) (13,594) 3/20/15 3 month USD-LIBOR-BBA 0.45% (3,454) 125,000 (E) (2,288) 3/20/23 1.75% 3 month USD-LIBOR-BBA (900) Citibank, N.A. 141,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 4,151 Credit Suisse International 3,415,000 (E) 3,954 3/20/15 0.45% 3 month USD-LIBOR-BBA 1,290 1,155,000 (E) (10,444) 3/20/23 1.75% 3 month USD-LIBOR-BBA 2,376 304,000 (E) 2,457 3/20/23 3 month USD-LIBOR-BBA 1.75% (918) 9,345,000 (E) (574) 3/20/18 0.90% 3 month USD-LIBOR-BBA 268 751,000 (E) (19,785) 3/20/43 2.60% 3 month USD-LIBOR-BBA 10,796 Deutsche Bank AG 907,000 (E) 6,114 3/20/23 3 month USD-LIBOR-BBA 1.75% (3,954) 83,000 (E) (65) 3/20/18 3 month USD-LIBOR-BBA 0.90% (72) Goldman Sachs International 1,492,000 (E) 21,956 3/20/23 3 month USD-LIBOR-BBA 1.75% 5,395 29,973,000 (E) 10,321 3/20/15 0.45% 3 month USD-LIBOR-BBA (13,058) 283,000 (E) (14,041) 3/20/43 2.60% 3 month USD-LIBOR-BBA (2,517) JPMorgan Chase Bank N.A. 6,646,000 (E) (41,569) 3/20/23 1.75% 3 month USD-LIBOR-BBA 32,202 CAD 2,311,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 13,333 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $3,240,775 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $715 677,274 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 149 10,332 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 22 56,546 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (80) 33,172 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 52 551,829 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 122 10,592 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 20 784,637 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 3,236 2,038,425 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,201 93,661 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 147 17,332 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 33 56,809 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 107 40,922 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 77 Citibank, N.A. 989,293 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,554 baskets 160 — 2/13/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks (47,431) units 2,393 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (394,577) units 1,282 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (211,386) Goldman Sachs International $47,905 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 104 1,509,242 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 333 426,487 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,072 770,220 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 170 794,484 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,997 180,343 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 453 60,448 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 13 3,945 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 9 413,384 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 91 51,662 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (73) 62,182 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (88) 1,251,202 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 276 1,145,014 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,628) 1,094,000 — 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 2,023 1,094,000 — 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) 3,638 1,094,000 — 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) 3,943 1,094,000 — 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) 1,171 GBP 682,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (22,380) GBP 682,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index (25,928) GBP 1,364,000 — 9/20/17 2.6625% GBP Non-revised UK Retail Price Index (10,813) GBP 682,000 — 9/21/17 2.66% GBP Non-revised UK Retail Price Index (5,550) GBP 682,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index (26,234) JPMorgan Chase Bank N.A. $280,263 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 705 shares 269,208 — 10/22/13 (3 month USD-LIBOR-BBA plus 0.05%) iShares MSCI Emerging Markets Index 726,227 Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC DJ CDX NA HY Series 19 Index B+/P $(29,423) $3,923,000 12/20/17 500 basis points (bp) $(798) DJ CDX NA IG Series 19 Index BBB+/P (11,225) 2,260,000 12/20/17 100 bp (4,528) Citibank, N.A. DJ CDX NA IG Series 19 Index BBB+/P (42,210) 8,290,000 12/20/17 100 bp (17,644) Credit Suisse International DJ CDX NA HY Series 19 Index B+/P 42,013 16,805,000 12/20/17 500 bp 164,634 DJ CDX NA IG Series 19 Index BBB+/P (25,876) 5,145,000 12/20/17 100 bp (10,629) Deutsche Bank AG Smurfit Kappa Funding, 7 3/4%, 4/1/15 BB-/F — EUR 440,000 9/20/13 715 bp 31,075 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 690,000 9/20/13 535 bp 34,668 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 690,000 9/20/13 477 bp 30,639 Goldman Sachs International DJ CDX NA IG Series 19 Index BBB+/P (21,549) $4,325,000 12/20/17 100 bp (8,733) DJ CDX NA IG Series 19 Index BBB+/P (339) 170,000 12/20/17 100 bp 164 JPMorgan Chase Bank N.A. DJ CDX NA HY Series 19 Index B+/P (117,488) 7,230,000 12/20/17 500 bp (64,733) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent “Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ”, references to “Putnam Management” represent “Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC” and references to “OTC”, if any, represent “over-the-counter”. (a) Percentages indicated are based on net assets of $569,037,678. (CLN) The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $647,028,641, resulting in gross unrealized appreciation and depreciation of $48,992,571 and $7,237,089, respectively, or net unrealized appreciation of $41,755,482. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $86,385, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $137,610,237 $39,709,097 $48,813,920 $48,872 $128,505,414 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $355,101. The fund received cash collateral of $359,400, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (E) Extended settlement date on premium. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $289,721,699 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the contracts being exchange traded and the exchange's clearinghouse guaranteeing the contract from default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $347,470 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $997,315 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $609,573. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $7,296,216 $5,188,339 $— Capital goods 10,603,122 2,233,924 16,641 Communication services 7,743,962 2,132,234 — Conglomerates 3,192,400 339,682 — Consumer cyclicals 18,742,855 5,922,440 3 Consumer staples 12,657,185 4,959,179 1,722 Energy 14,991,528 3,733,600 — Financials 25,143,986 10,052,721 — Health care 18,905,606 4,511,474 — Technology 32,257,497 1,621,036 — Transportation 1,343,837 922,495 — Utilities and power 4,869,029 1,393,302 — Total common stocks Commodity linked notes — 4,875,528 — Convertible bonds and notes — 321,666 — Convertible preferred stocks 61,281 322,512 — Corporate bonds and notes — 139,623,090 — Foreign government and agency bonds and notes — 6,731,310 — Investment Companies 3,585,376 — — Mortgage-backed securities — 32,789,157 — Municipal bonds and notes — 179,456 — Preferred stocks — 640,846 — Purchased swap options outstanding — 63,343 — Senior loans — 1,734,415 — U.S. Government and Agency Mortgage Obligations — 119,164,961 — Warrants — 358 6,980 Short-term investments 130,565,414 47,342,415 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $95,635 $— Futures contracts (1,440) — — Written swap options outstanding — (43,814) — Interest rate swap contracts — 77,079 — Total return swap contracts — 5,492 — Credit default contracts — 360,212 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $360,212 $— Foreign exchange contracts 787,685 692,050 Equity contracts 1,720,923 1,194,495 Interest rate contracts 365,257 783,687 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased swap option contracts (contract amount) $35,200,000 Written swap option contracts (contract amount) $22,700,000 Futures contracts (number of contracts) 2,400 Forward currency contracts (contract amount) $143,600,000 OTC interest rate swap contracts (notional) $123,900,000 OTC total return swap contracts (notional) $67,700,000 OTC credit default swap contracts (notional) $50,600,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 28, 2013
